Name: Council Regulation (EC) No 394/97 of 20 December 1996 allocating, for 1997, certain catch quotas between Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: Europe;  fisheries;  economic geography
 Date Published: nan

 Official Journal of the European Communities No L 66/696 . 3 . 97 1 EN COUNCIL REGULATION (EC ) No 394/97 of 20 December 1996 allocating, for 1997, certain catch quotas between Member States for vessels fishing in Faroese waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( x ), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission , Whereas, in accordance with the procedure provided for in the Agreement on fisheries between the European Economic Community, of the one part, and the government of Denmark and the Home Government of the Faroe Islands , of the other part ( 2 ), the two Parties have held consultations on their mutual fishing rights for 1997; Whereas , as a result of these consultations , the two Parties have agreed on an arrangement for 1997 whereby certain catch quotas are allocated to Community vessels in the Faroese fishing zone; Whereas, to ensure efficient management of the catch possibilities available , they should be allocated among Member States as quotas in accordance with Article 8 of Regulation (EEC ) No 3760/92 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ); Whereas , in accordance with the provisions laid down in Article 2 of Council Regulation (EC ) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas ( 4 ), the Council shall decide which stocks are subject to the various measures fixed therein; Whereas , for imperative reasons of common interest, this Regulation will apply from 1 January 1997, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1997 catches taken by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands , under the arrangement on reciprocal fishing rights for 1997 between the Community and the Faroe Islands , shall not exceed the quotas set out in the Annex hereto . Article 2 Fishing quotas referred to in the Annex shall not be subject to the conditions laid down in Articles 2 , 3 and 5 ( 2 ) of Regulation ( EC ) No 847/96 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT (') OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No L 226 , 29 . 8 . 1980 , p. 12 . ( 3 ) OJ No L 261 , 20 . 10 . 1993 , p . 1 . ( 4 ). OJ No L 115 , 9 . 5 . 1996 , p . 3 . No L 66/70 EN Official Journal of the European Communities 6 . 3 . 97 ANNEX Allocation of Community catch quotas in Faeroese waters for 1997, as referred to in Article 1 (in metric tonnes, fresh round weight) Species ICES Division Community catch quotas Quotas allocated to Member States Cod, haddock Vb 1 500 France Germany United Kingdom 60 10 430 Saithe Vb 2 500 Belgium France Germany Netherlands United Kingdom 50 1 510 310 50 580 Redfish Vb 7 000 Belgium France Germany United Kingdom 50 435 6 440 75 Blue ling, ling Vb 3 600 C ) France Germany United Kingdom 2 340 1 055 205 Blue whiting Vb 25 000 Denmark France i Germany &gt; Netherlands J United Kingdom 11 000 3 000 11 000 Flatfish Vb 1 000 ( 2 ) France Germany United Kingdom 140 180 680 Mackerel Vb 3 270 Denmark 3 270 Other species Vb 760 France Germany United Kingdom ¢ 275 305 180 (') By-catches of roundnose grenadier and black scabbard to be counted against this quota . ( 2 ) Including Greenland halibut .